Citation Nr: 1518095	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for varicose veins of the left leg.  

2.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975, and August 1976 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision as to varicose veins of the left leg, and a June 2011 rating decision as to a right shoulder disability, by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his hearing testimony, the Veteran asserted that he received treatment that included a diagnosis of varicose veins within one year of service.  He has identified the hospital where he received this treatment as C. C. Memorial Hospital and T. Medical Hospital, and indicated that the hospital changed its name at some point.  He stated that the hospital is located in Gaffney, South Carolina, and that he received treatment in approximately December 1977.  He also indicated that he received treatment around this time period at the VA Medical Center in Asheville, North Carolina.  Records from these facilities have not been associated with the claims file, and should be requested upon remand.  38 C.F.R. § 3.159(c).  

The VA examination conducted in May 2011 resulted in the examiner finding no evidence of a right shoulder chronic disability from the Veteran's time in service as he had a right shoulder strain, and that the Veteran's current right shoulder disability is not secondary to any incident he may have experienced in service.  This rationale is inadequate because the examiner has not explained why the Veteran's current right shoulder disability is not related to the right shoulder strain.  An adequate opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Charles George VA Medical Center (VAMC) in Asheville, North Carolina and all associated outpatient treatment facilities, and request all records related to the Veteran, to include records from December 1977.  

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.  If records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e), and associate a memorandum of unavailability with the claims file.  

2.  Contact the Veteran and ask him to identify the most appropriate name of the facility he referenced in his hearing testimony as C. C. Memorial Hospital and T. Medical Hospital, and obtain any appropriate authorization.  Thereafter, request treatment records related to the Veteran, to include records from December 1977.  All attempts to obtain these records must be documented in the claims file.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained; (2) tell the Veteran what steps were taken to obtain them; and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

3.  Thereafter, forward the Veteran's claims file to the May 2011 VA examiner if available, or another appropriate clinician, and obtain a supplemental etiological opinion as to the Veteran's right shoulder disability.  After reviewing the claims file, the clinician is to give an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability is caused by or related to service. 

A complete rationale is required, which must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  

4.  After completing the above as well as any other necessary development, including obtaining a supplemental opinion as to varicose veins of the left leg if additional medical records have been obtained, readjudicate the issues of entitlement to service connection for varicose veins of the left leg and a right shoulder disability.  If any benefit sought remains denied, issue a Supplemental Statement of the Case, and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






